Name: Commission Regulation (EC) No 1551/94 of 30 June 1994 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  regions of EU Member States;  trade
 Date Published: nan

 1 . 7. 94 Official Journal of the European Communities No L 166/45 COMMISSION REGULATION (EC) No 1551/94 of 30 June 1994 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance the specific supply arrangements continue, the balance provided for in Article 2 of Regulation (EEC) No 1 600/92 should be fixed for a period limited to three months, on the basis of the quantities determined for the 1993/94 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ^), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1696/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down in particular the detailed rules for the application of the specific arrangements for the supply of certain agri ­ cultural products to the Azores and Madeira ; Whereas Regulation (EEC) No 2219/92 of 30 July 1992 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance (*), as last amended by Regulation (EC) No 1231 /94 (*), esta ­ blishes the forecast balance relating to milk products for Madeira until 30 June 1994 ; Whereas, pending additional information to be provided by the competent authorities and in order to ensure that HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2219/92 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . O OJ No L 180, 23. 7. 1993, p. 26. O OJ No L 179, 1 . 7. 1992, p . 6. (4) OJ No L 238 , 23. 9. 1993, p. 24. 0 OJ No L 218, 1 . 8 . 1992, p . 75 . « OJ No L 136, 31 . 5. 1994, p. 55. No L 166/46 Official Journal of the European Communities 1 . 7. 94 ANNEX ANNEX I Supply balance for Madeira relating to milk products for the period 1 July 1994 to 30 September 1994 (tonnes) CN code Description of goods Quantity 0401 Milk and cream, not concentrated nor containing added sugar or 3 000 other sweetening matter ex 0402 Skimmed-milk powder 200 ex 0402 Whole-milk powder 175 0405 Butter 300 0406 Cheese 225'